Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 9/20/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 8, and 14 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-6, 8-12, 14-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrad et al. (NbClust: An R Package for Determining the Relevant Number of Clusters in a Data Set, Journal of Statistical Software, October 2014, Volume 61, Issue 6, hereinafter Charrad) in view of Park et al. (US 2010/0217763, hereinafter Park).

As to Claim 1, Charrad discloses A computer-implementable method for segmentation analysis: 
providing through an artificial learning blended algorithm (ALBA) system, user interfaces to business units to provide status as to data sets (Charrad Abstract, An R Package for Determining the Relevant Number of Clusters in a Data Set,  page 22, section 4. Finding the relevant number of clusters using NbClust, note: NbClust is seen as ALBA);
determining an optimum number of clusters of the data sets by an optimum cluster module of the ALBA system for multiple clustering algorithms, wherein the determining for a given data set uses multiple metrics and is based on a majority of the multiple clustering algorithms (Charrad page 4, Section 2 provides a detailed description of validation measures available in NbClust package. Section 3 focuses on clustering algorithms implemented in NbClust. Different clustering algorithms usually lead to different clusters of data; even for the same algorithm, the selection of different parameters or the presentation order of data objects may greatly affect the final clustering partitions. pages 18-19, 23, The R project for statistical computing provides a wide variety of these clustering algorithms either through the base distribution or add-on packages. Table 2 summarizes the indices included in NbClust package. It gives the name of each index in references and in the NbClust package, and how to select the optimal number of clusters. For example, the minimum value of the Cindex is used to indicate the optimal number of clusters. Fig. 4, Pages 24-25, 28, the best number of clusters proposed by NbClust according to the majority rule, According to the majority rule, the best number of clusters is 4 based on all 200 observations. Based on the majority rule available in the NbClust package, the optimal number of clusters would be 4, as it is selected by 20 indices among 30, which is the correct number of clusters);
performing the multiple clustering algorithms of the data sets by the ALBA system (Charrad page 3, In the NbClust package, validity indices can be applied to outputs of two clustering algorithms: k-means and hierarchical agglomerative clustering (HAC), by varying all combinations of number of clusters, distance measures and clustering methods.) but does not explicitly disclose using the determined optimum number of clusters;
Park explicitly discloses using the determined optimum number of clusters (Para. 0048, 0106, 0110, A spatial channel characteristics analysis may be performed using the optimal number of clusters and the information, Then, in order to compare the performances, a clustering 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Charrad with the teachings of Park to include an optimal automatic clustering method in a wireless communication environment to comparing different algorithms (Charrad Para. 0042).
validating the cluster algorithms of the data sets by a validation cluster module of the ALBA system using index validation techniques to determine a clustering algorithm (Charrad Abstract, Any combination of validation indices and clustering methods can be requested in a single function call. This enables the user to simultaneously evaluate several clustering schemes, pages 3, 4, 24, With the "alllong" option, the output of the NbClust function consists of all validation measures, In the NbClust package, validity indices can be applied to outputs of two clustering algorithms: k-means and hierarchical agglomerative clustering. Section 2 provides a detailed description of validation measures available in NbClust package.; see also Park Abstract, Para. 0108-0110, calculating a validation index with respect to the clustered data set, compare the performances with a CH, DB, Index I, CV, XB, and Dunn's index clustering validation techniques, the performances of the clustering validation techniques and the various clustering algorithms are compared as shown in Table 1). 

As to Claim 2, Charrad as modified discloses The method of claim 1, wherein the multiple metrics, include methods or indices based one or more of. maximum value of an index, maximum difference between hierarchy levels of the index, maximum value of second differences between levels of the index, maximum difference between hierarchy levels of the Charrad page 19, Park Para. 0016-0017). 

As to Claim 3, Charrad as modified discloses The method of claim 1, wherein the determining optimum number of clusters is a number determined by a user or business (Charrad Abstract, page 3, 19). 

As to Claim 4, Charrad as modified discloses The method of claim 1, wherein the validating the cluster algorithms using index validation techniques further comprises determining weighted averages of the index validation techniques (Charrad page 16, 22; Park Para. 0018, 0024). 

As to Claim 5, Charrad as modified discloses The method of claim 4, wherein consideration as to the weight averages is directed to predetermined factors (Charrad page 16, 22; Park Para. 0029-0031). 

As to Claim 6, Charrad as modified discloses The method of claim 1, wherein the validating the cluster algorithms using index validation techniques further comprises implementing a multi-step validation algorithm to the index validation techniques (Charrad page 2-4; Park Para. 0110, 0117). 

As to claim 8, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 9-12, recite “a system” with similar limitations to claims 2-6 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 14, recites “a computer-readable storage medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 15-19, recite “a computer-readable storage medium” with similar limitations to claims 2-6 respectively and are therefore rejected for the same reasons as discussed above.

Claims 7, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrad in view of Park as applied to claims 1, 8, 14 above, and further in view of Williams et al. (US 2016/0110442, hereinafter Williams).


As to Claim 7, Charrad as modified discloses The method of claim 1 discloses further comprising receiving raw data (Charrad page 2-4) and Williams discloses cleansing the raw data (Para. 0046, 0065, the data management module 208 may organize the data by grouping, ordering, transforming, and/or " cleaning” the data in such a way that facilitates input of the data into clustering processes). It would have been obvious to one of ordinary skill in the art before Charrad with the teachings of Williams to review the incoming data and " clean" it by organizing it, assigning replacement values for missing data, transforming variables within a known collection of automated methods to "prep" the data to be more effective in the clustering algorithms (Williams: Para. 0065).

As to claim 13, recites “a system” with similar limitations to claim 7 and is therefore rejected for the same reasons as discussed above.

As to claim 20, recites “a computer-readable storage medium” with similar limitations to claim 7 and is therefore rejected for the same reasons as discussed above.

Response to Amendment and Remarks
Applicant’s arguments filed on 9/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        3/17/2022